Sir, as the first speaker in the general debate, it is my privilege to extend the first words of congratulation to you upon your election as President of the General Assembly at its thirty-sixth session.
3.	Relations between Iraq and Brazil, based on the solidarity between our two nations and strengthened by our converging action towards common objectives, fit into the broader context of co-operation between developing countries on an equal basis.
4.	Your election is certainly a tribute to your country, but just as certainly a tribute to your personal and professional qualifications. I am confident that under your leadership the work of the present session of the General Assembly will be conducted with the greatest skill and efficiency.
5.	I should also like to express our appreciation for the able and confident manner in which Mr. von Wechmar presided over the thirty-fifth session. His performance fully justified the international community's decision to entrust him with this important role in such particularly difficult times.
6.	On the occasion of Vanuatu's admission to membership in the United Nations, I should like to express a cordial welcome to this new Member of our Organization.
7.	In the Latin American tradition of support for decolonization, I congratulate Belize upon its accession to independence. Brazil wishes for that country a future of peace and prosperity.
8.	Conflicts and tensions of both a political and an economic nature exist in various parts of the world, adversely affecting the Organization and the functioning of the international system. Beyond those tensions and conflicts, which are almost inevitable given the present state of relations among nations, what causes us even greater concern is the perception that the international order's ability to contain and resolve those conflicts is diminishing. The ideal of a community of nations is being gradually replaced by an attitude of conformity and the acceptance of perpetual conflict. The strategy of mutual challenge tends to limit the efficacy of the means for peaceful solutions of international disputes. Purportedly for the purpose of strengthening peace and security, the arms race has resumed, particularly in the nuclear field, to the detriment of essential priorities for the building of the future.
9.	For some years now we have been living in the age of overkill. What was once to have been the final absurd chapter in a spiraling race has now proved to be only the groundwork for building new nuclear arsenals. Nevertheless, no country is more secure now that it was then. Despite the fact that the stockpiled capacity for nuclear destruction has now reached the equivalent of two tons of dynamite for every living human being, the diversification and sophistication of strategic weapons continue. But the risk of war is as great as ever. Hundreds of billions are spent on activities which are, at best, unproductive. International co-operation to improve living conditions and to create a more equitable international society receives a lesser priority, as if the problems of development should, or even could, wait for a better opportunity.
10.	That irrational allocation of resources and the very international order that endorses it neglect the real problems that beset most of mankind. This state of affairs only favors the perpetuation of inequality among nations.
11.	We do not face a purely moral or ethical issue. What is at stake is the future of the international system itself. A new sense of direction is urgently needed in order to reverse this trend. The second special session of the General Assembly devoted to disarmament scheduled for next year therefore takes on a very special significance.
12.	Even though the nuclear-weapon States bear the responsibility of reversing the arms race, the search for satisfactory and lasting solutions must take into account the aspirations of the international community as a whole. Full use should therefore be made of the negotiating machinery provided by the United Nations, which plays a vital role with regard to disarmament.
13.	The present world economic crisis has been with us now for a decade. Yet no clear signs of recovery are m sight. This lack of progress is in itself the strongest evidence of the international community's incapacity so far to adapt to changing circumstances and to react in a creative way to new realities.
14.	Besides the very complexity of the economics involved, perhaps the worst crisis we face is one of management. What is still lacking is due recognition of a basic fact: that however traumatic its immediate consequences may be, the meaning of the rapid and unique process of change in the world economy is essentially positive.
15.	The new, more dynamic, and increasingly diversified role played by developing countries in all areas of international trade is a healthy event. Its overall effect has been to expand opportunities for growth in the world economy as a whole. The maintenance of relatively high rates of growth by several developing countries in the 1970s was an important factor in sustaining basic rates of expansion in certain highly industrialized countries, which otherwise would have been in even greater difficulties than the ones they currently face.
16.	What is missing now, particularly on the part of the developed countries, is the recognition of the need properly to manage the process of change so as to maximize the numerous opportunities for creative partnership between developed and developing countries. That process of change, I might add, cannot be halted and should not be hampered, because it is healthy and desirable for us all.
17.	The unprecedented expansion in trade and capital flows over the past decades, together with the increasing trend towards the internationalization of the factors of production, far outstripped the resources and managerial capacity of the structure devised at Bretton Woods to carry out an orderly evolution of international trade.
18.	As regards the third world, there was a widening of the gap between its needs for external support and the resources available for development co-operation. Insufficient progress in the improvement of the rules and mechanisms of multilateral agencies has made even more acute the inadequacy of the institutional framework to meet the new, larger, and often more complex needs of developing economies.
19.	The international agenda has thus been broadened to include new issues. In many cases, linkages have become apparent between problems that formerly seemed amenable to topical, isolated treatment. In a complex and increasingly diversified world economy, it is not enough to proclaim the fact of interdependence. A serious attempt must be made to resolve the problem of underdevelopment, which affects nearly two thirds of mankind.
20.	For too long the third world countries have been told that development in the South must come about as a by-product of prosperity in the North, as if high levels of demand in the industrial world for products from the developing countries would by themselves ensure the solution of problems that are qualitative in nature and are directly related to the unequal patterns of trade with the highly developed countries.
21.	Almost three decades of accelerated growth and hard, though mostly fruitless, work on the North-South issues have demonstrated that prosperity in the central economies does not necessarily lead them to a higher pie- disposition towards progress in redefining obsolete and unfair patterns of trade with the third world. Recent events have shown that difficulties in those countries tend immediately to harden their position vis-à-vis the developing world, while the remedies resorted to often have a strong negative impact on the situation of the latter.
22.	We think it would be a mistake, besides being a waste of precious time, to hold the North-South issue in abeyance until the major economies succeed in recovering. On the contrary, we hold that what the international community needs in the present circumstances is a concerted effort to draw up, for the first time in history, an integrated, comprehensive set of principles and measures capable of sustaining world trade, finance and technology flows on a sound course, while paying due attention to the needs of the developing countries.
23.	The North-South issue has passed the stage of confrontation which, incidentally, was never inherent in the exercise but it has yet to move on to the stage of true dialog. This will come about only when the developed world shows itself ready to engage in a negotiating process with the third world. Moderation is, after all, required on both sides, and its expression by the North will have to take the form of a constructive position on development issues as a whole.
24.	The basic premise underlying the whole North- South issue is that it affects all nations, rich and poor alike, In this context, differences of perception need not stand in the way of negotiations about what ultimately are common interests, provided that issues are tackled in a broader, longer-range perspective. The North-South exercise is not a win-or-lose game; it is not a matter of redistributing existing wealth, but, rather, an attempt to define a framework of relations that will provide all countries, developed as well developing, with greater opportunities for growth.
25.	An inescapable conclusion should be drawn: the time is over when benefits in the economic sphere would be best assured by continued additions to a country's power. When the world economy becomes highly diversified and problems assume global dimensions, the challenge is no longer how to gain unilateral advantages, but rather how jointly to define viable ways, of managing an increasingly unstable system. It is our hope that the major developed countries, precisely because of their global responsibilities, will not fail to acknowledge the need for multilateral action on global issues.
26.	The international community has at its disposal a vast heritage of concepts and ideas to use as a basis for a serious commitment to settle the North-South issues. It is high time to take a decision to that effect. The meeting of 22 Heads of State or Government of North and South* to be held in Cancun, Mexico, next October, will provide a unique opportunity for t'" major Western Powers to regain the trust of the third world by showing that there will
be no relapse into unilateral attitudes and negative judgments on the relevance of North-South problems. It is essential that this exercise be conclusive. We expect it to result in a clear-cut commitment to contribute to the early launching of the global negotiations, to be conducted in the universal forum of the United Nations. We also hope that a basic consensus will be reached on principles and premises to inspire thereafter what will only then become worthy of the term "North-South dialog". I am instructed to assure this Assembly that President Figueiredo has a deep personal commitment to the success of the Cancun meeting, and that he will spare no effort to help bring about the results we all look forward to.
27.	The prospects for concluding this year the long work of codification of the new law of the sea were frustrated by the sudden decision of one country to revise its entire position on the draft convention. This setback, with its serious implications, gives rise to real concern among all those devoted to the success of the multilateral cooperation effort. However, it served to demonstrate that the vast majority of the countries represented at the Third United Nations Conference on the Law of the Sea firmly adhere to the principles subscribed to in the Declaration incorporated in resolution 2749 (XXV) and show no disposition to reopen the fundamental points in the draft convention.

28.	Thus the Conference succeeded in advancing its mandate and formalizing the draft convention. A sign of the firm determination of the international community to adopt the convention and to open it for signature next year was the selection of the headquarters of the International Sea-Bed Authority and of the International Tribunal of the Law of the Sea. I take this opportunity to congratulate' once again Jamaica and the Federal Republic of Germany which were chosen, respectively, to host those two international bodies.
29.	At this time, when there is so much international instability, the movements being made by developing countries towards regional affirmation must not be wasted, since they may well be one of the most efficient means of containing international differences. Regional affirmations supply a basis that cannot be dispensed with if we are to safeguard the complexity and variety of the international scene and to relaunch the drive towards peace, justice and development, in all their aspects.
30.	The efforts of Latin American countries to act on the international scene on the basis of their own national profiles fit perfectly into this larger movement effectively to reduce the levels of international tension.
31.	The Latin American inclination for international co-operation stems from no artificially created option. Attitudes that favor the peaceful settlement of disputes are deep-rooted in Latin America. These attitudes define the mechanisms of international co-operation and demand from Slates mutual respect, equilibrium and equity in bilateral relations.
32.	Just as deeply implanted in Latin America is the disposition towards multilateral efforts, towards working together to mould the international system, on the basis of the principles of justice and progress. In fact, the Latin American contribution is its understanding that acceptance of change is the minimum prerequisite for the construction of peace. The processes of change must be democratic, open to participation and based on freedom. The objectives of change must be generous, shaped by ideals of justice and the contours of tolerance.
33.	I do not wish to paint an idealized portrait of Latin America. The countries of Latin America have differences of opinion since areas of controversy still remain. There are still disputes over boundaries. The political processes are subject to difficulties. There are structures of dependency that have not been eliminated. Painful problems of development cry out for urgent solution and our countries lack the immediate means to deal with them.
34.	Nevertheless, through all this diversity there is a clear perception that we must work together. We are proud of the values we have forged from our rich historical experience, in which the defense of the principle of non-intervention is outstanding. Our efforts are inspired by our own ideals and do not attempt to repeat what may have been successful elsewhere. Our major contribution to the international system, a disposition towards negotiation and peace, has never been denied, even in the most difficult and controversial situations.
35.	Brazilian diplomacy has always been faithful to these ideals. One of the cornerstones of our foreign policy has been the stimulation of dialog with our neighbors at every opportunity and at every level. President Figueiredo has had meetings with his Latin American colleagues, accepting as his own the responsibility for promoting the ideals of regional co-operation.
36.	Brazil views the situation in EI Salvador, as well as in any other part of Latin America, in the same spirit of full respect for the principle of non-intervention. It is the hope of the Brazilian Government that all States will respect the sovereignty of that country and the right of the people of El Salvador to solve their own problems without foreign interference. Brazil believes in the importance of intensifying consultations among the countries of the region so as to avoid the weakening of the fabric of Latin American unity and solidarity by specific issues to the detriment of our common interests.
37.	Brazil is proud of its African roots and, faithful to them, is open to co-operation with the developing countries on the opposite shore of the South Atlantic. I should have preferred to confine my remarks to the accomplishments in the process of bringing Brazil closer to Africa. However, one cannot speak of Africa without dealing with two crucial questions which remain unresolved those of apartheid and of the independence of Namibia.
38.	Brazil emphatically condemns the institutionalized practice of racism which characterizes the regime of the Republic of South Africa. The universal conscience of mankind, and more specifically the Brazilian national conscience, totally rejects such a way of life, which is incompatible with any idea of justice and equality. Brazil associates itself with the community of nations in the renewal of efforts to ensure South Africa's total compliance with the purposes and principles of the United Nations Charter, to which we are all committed.
39.	The question of the independence of Namibia has been dealt with by the international community on the basis of Security Council resolution 435 (1978) and of the
plan drawn up by our Organization which the Council has embraced by that resolution and which has been internationally accepted. Brazil fully supports the independence and territorial integrity of Namibia founded on the efforts of the United Nations. The problem, however, has not yet been solved, owing to the intransigence of South Africa, which persists in its illegal occupation of Namibia and deliberately undermines international attempts to achieve a negotiated solution, in sharp contrast to the flexibility and willingness for negotiation shown by the other parties involved. And that is not all. Using illegally occupied Namibia as a base for operations, South Africa carries out systematic acts of aggression against Angola which culminated recently in the invasion and prolonged occupation of areas in the south of that country. These violations of the United Nations Charter, international law and elementary rules of international behavior have been compounded by acts of aggression against other countries that border on South ^Africa.
40.	The attitude of the South African regime constitutes a flagrant disservice to the cause and interests of the West which it absurdly claims to defend. It is a permanent source of tension and polarization in southern Africa, contributing towards turning it into one or more areas for East-West confrontation, to the detriment of the freedom of the peoples of the area. These South African acts of aggression must stop immediately. The illegal occupation of Namibia must cease at once so that it can achieve its independence forthwith and so that all countries of the region, freed at last from the tensions of war, its burdens and commitments, may devote themselves, in Favorable circumstances, to the just cause of their own development and to the authentic expression of their national existence in independence and sovereignty.
41.	In the Middle East a succession of crises bears witness to the deterioration of the general situation. The issues relating to the future of the Palestinian people, that is to say, to the creation of the State of Palestine, and to the conditions that exist in the occupied Arab territories, seem to perpetuate themselves. Furthermore, we have had to witness the aggression against the nuclear reactor of Tamuz and the renewed aggression against the territory of Lebanon.
42.	In the face of such a worsening of the situation, it becomes more and more urgent to implement the resolutions of the United Nations that reflect the international consensus regarding the search for a comprehensive, just and lasting peace. My Government firmly holds to the proposition that the condition? indispensable for peace are the complete withdrawal of occupation forces from all Arab territories; the exercise of the right of the Palestinian people to return to Palestine and recognition of their right to self-determination, independence and sovereignty; the participation of the Palestine Liberation Organization [PLO] in the peace negotiations; the recognition of the right of all States in the region to live in peace within recognized borders.
43.	The absence H)f a comprehensive solution helps to increase tension and provokes localized crises. By the same token, it lessens the possibility of resorting to means for a peaceful solution provided for in the Charter and leads to further violation of its principles. The attack on the nuclear plant in Iraq comes within this context. Despite the attempt made to classify this act as "preemptive", the attack on Tamuz was a flagrant example of the use of force incompatible with the Charter of our Organization.
44.	Although the position and reactions of my Government in this case have already been expressed, I should like to reaffirm our solidarity with the Government and people of Iraq in the face of the act of aggression they have suffered, in violation of their sovereignty. Moreover, I cannot fail to convey the anxiety we feel about the turmoil and violence in Lebanon, which has so often been the victim of aggression. I reiterate our support for the preservation of the independence, sovereignty and integrity of Lebanon, which has made such a great contribution to the progress of Brazil through the efforts of its emigrant sons.
45.	I could not conclude my remarks on the Middle East without expressing my concern about the status of Jerusalem, particularly the steps most recently taken by the Israeli Administration regarding the Holy City.
46.	Our position concerning events in Afghanistan is clear, and coincides in essence with that of the broad majority of the developing countries. We are opposed to the violation of the principles of non-intervention and the self-determination of peoples. We are equally in opposition to the manipulation of domestic political conditions in a country in order to create a facade of legitimacy for acts which amount to foreign intervention. Legitimacy cannot be imposed from the outside, and any attempts in that direction only aggravate the situation they purport to resolve. Our support for these 'principles is universal in scope. Any attempt to interfere in internal political processes in Asia, in Africa or in Latin America, as well as in Europe, will forever be the object of unconcealed, open condemnation by the international community.
47.	-	Looking back on the year just past, we see once again that events give us no reason to be optimistic. Serious problems continue to plague international relations, due less to an inability to balance them properly than to an absence of the political will to make use of the mechanisms designed to resolve them. In these circumstances, we should lose neither our confidence nor our analytical spirit, neither our creativity nor our realism. We reaffirm that the international system, to be both just and efficient, must allow for broad, effective and representative participation by the entire community of nations in the decision-making process on world issues. We reiterate our respect for the United Nations Charter, for its purposes and principles, to be equally observed by all. We renew our pledge of confidence in the Organization under the Charter, for which there is no substitute as the legally competent instrument for the achievement of our highest aims.
48.	Mr. President, I wish every success for the work of this thirty-sixth session of the General Assembly under your able guidance in dealing with the issues on our agenda. The Brazilian delegation will always stand ready to give you its best and most attentive co-operation to help make that success possible.
